DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9-12, 15, 17, 19, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima (US 2010/0211725 A1).


Regarding claim 1:  Nagashima (FIG. 2 and FIG. 13; [0059-0066]) teaches a method, comprising:
     receiving, at a memory device (nonvolatile memory in FIG.2 that comprises the memory cell array 1), an access command from a host device (a command signal from CPU 10 is received by state machine 7 via a command interface 6; [0033]); and   
     accessing, at the memory device, a page of memory cells of the memory device based at least in part on the access command (various commands are executed, wherein a page of memory cells is accessed, such as read, erase, program, and refresh; FIG. 13 or FIG. 14; [0062-0066 or 0067-0071]), wherein accessing the page of memory cells comprises:
     selecting each of the memory cells of the page (“Vread is applied to the selected word line WL2” and “a read operation on a page (WL) basis is desirable”; [0062]) 
     sensing a respective logic state of each of the memory cells of the page (“The sense amplifier 2a includes a latch 2b operative to store data to be written in a selected memory cell MC connected to the bit line BL or data read out of the selected memory cell MC” is stated in [0050]; .“The read data is saved at the latch circuit 2b in the sense amplifier 2a” is stated in [0062]);
“The read data is saved at the latch circuit 2b in the sense amplifier 2a” is stated in [0062]);    
     rewriting the respective logic state of each of the memory cells of the page to each of the respective memory cells (the data is rewritten in the program cycle in FIG. 13; [0064]); and
     deselecting, after rewriting the respective logic state to each of the respective memory cells of the page (WL2 is deselected because Vprog drops to zero volts in FIG. 13; hence, the page or row or wordline of cells is deselected AFTER having written/refreshed the data in the memory cells of the page while the data is still being stored in the latches otherwise the device would not work properly because the wrong data would be rewritten/refreshed to the memory cells if the data in the latches were to change an instant before the deselecting of the word line), each of the memory cells of the page while the respective logic state is stored at the respective sense amplifier latch (since the word line voltage goes to zero as seen in FIG. 13, then the page of memory cells is considered to be deselected, and this is while the read data or refresh data to be reprogrammed is stored at the sense amplifier latches; it is understood that this data remains stored in the latches until another set of data to be written to the memory or is read from the memory is stored into the latches or the latches are cleared;  this is how the device inherently works; please read [0062-0066]).

     

maintaining the respective logic state of each of the memory cells of the page at the respective sense amplifier latch until receiving, at the memory device, another access command (for example, the sense amplifier latch 2b maintains the data up to when the Erase command is received and even up to when the Program command is received in FIG. 13, and through completion of the program command until another set of data is to be written to or is read from the memory; it is understood that data remains in the latches until another set of data is to be written to or is read from the memory).

Regarding claim 3:  Nagashima teaches the method of claim 1, further comprising: receiving, at the memory device, a second access command (a read command to send the read data to the CPU; [0033, 0059]); and transmitting, to the host device, the respective logic state of each of the memory cells of the page based at least in part on the second access command.

Regarding claim 6:  Nagashima teaches the method of claim 1, further comprising: receiving, at the memory device, a fourth access command (a refresh command, wherein data is copied into another MAT; [0067-0071]); and accessing a second page of memory cells (another page or word line in another MAT.  A first page may be in MAT0 while a second page may be in MAT4) based at least in part on the fourth access command, wherein accessing the second page of memory cells comprises:

     writing the respective logic state of each of the memory cells of he page to a respective memory cell of the second page (this is how another refresh operation may be carried out as disclosed in [0067-0071]).

Regarding claim 7: Nagashima teaches the method of claim 1, wherein:selecting each of the memory cells of the page comprises opening a memory array of the memory device (selecting a word line or page of the Memory Cell Array 1 in FIG. 2 by activating the word line WL HIGH as seen in FIG. 12 or FIG. 13 or FIG. 14), the memory array comprising the page of memory cells; and deselecting each of the memory cells of the page comprises closing the memory array of the memory device (the word line is then closed or deselected by driving it LOW as seen in FIG. 12 or FIG. 13 or FIG. 14).

Regarding claim 9:  Nagashima teaches the method of claim 1, further comprising:
biasing each of the memory cells of the page with a read bias based at least in part on selecting each of the memory cells of the page (the word line has a read voltage Vread applied thereto so the word line is considered to be selected in response to a read command; FIG. 12 or FIG. 13).

.


     a memory array having a plurality of memory cells (Memory Cell Array 1 in FIG. 2); 
     a plurality of sense amplifier latches (latches 2b in FIG. 10); and 
     a memory controller (state machine 7 with or without command interface 6 in FIG. 2; “The state machine 7 manages the entire nonvolatile memory to receive commands from the CPU 10, read, write, erase, and execute data I/O management.” is stated in [0033]) operable to:
          receive an access command from a host device (CPU 10); and 
          access a page of memory cells of the memory array based at least in part on the access command (a page or word line WL is accessed as illustrated in FIG. 13, for example), wherein accessing the page of memory cells comprises:
               selecting each of the memory cells of the page (a word line has Vread applied thereto; thus, selecting a word line or page of memory cells in a read or refresh operation; FIG. 13); 
               sensing a respective logic state of each of the memory cells of the page (“The sense amplifier 2a includes a latch 2b operative to store data to be written in a selected memory cell MC connected to the bit line BL or data read out of the selected memory cell MC” is stated in [0050]; .“The read data is saved at the latch circuit 2b in the sense amplifier 2a” is stated in [0062]); 
               storing the respective logic state of each of the memory cells of the page at a respective sense amplifier latch of the plurality of sense amplifier latches (“The read data is saved at the latch circuit 2b in the sense amplifier 2a” is stated in [0062]);
(the data is rewritten in the program cycle in FIG. 13; [0064]); and   
               deselecting, after rewriting the respective logic state to each of the respective memory cells of the page  (WL2 is deselected because Vprog drops to zero volts in FIG. 13; hence, the page or row or wordline of cells is deselected AFTER having written/refreshed the data in the memory cells of the page while the data is still being stored in the latches otherwise the device would not work properly because the wrong data would be rewritten/refreshed to the memory cells if the data in the latches were to change an instant before the deselecting of the word line), each of the memory cells of the page while the respective logic state is stored at the respective sense amplifier latch (since the word line voltage goes to zero as seen in FIG. 13, then the page of memory cells is considered to be deselected, and this is while the read data or refresh data to be reprogrammed is stored at the sense amplifier latches; it is understood that this data remains stored in the latches until another set of data to be written to the memory or is read from the memory is stored into the latches or the latches are cleared;  this is how the device inherently works; please read [0062-0066]).


               
Regarding claim 11:  Nagashima teaches the memory controller is operable to: maintain the respective logic state of each of the memory cells of the page at the respective (for example, the sense amplifier latch 2b maintains the data up to when the Erase command is received and even up to when the Program command is received in FIG. 13).

Regarding claim 12:  Nagashima teaches the apparatus, wherein the memory controller is operable to: receive a second access command (a read command to send the read data to the CPU; [0033, 0059]); and transmit, to the host device, the respective logic state of each of the memory cells of the page based at least in part on the second access command.

Regarding claim 15:  Nagashima teaches the apparatus of claim 10, wherein the memory controller is operable to:
     receive a fourth access command (a refresh command, wherein data is copied into another MAT; [0067-0071]); and 
     access a second page of memory cells (another page or word line in another MAT.  A first page may be in MAT0 while a second page may be in MAT4) based at least in part on the fourth access command, wherein accessing the second page of memory cells comprises:
          selecting each of the memory cells of the second page; and 
          writing the respective logic state of each of the memory cells of the page to a respective memory cell of the second page (this is how another refresh operation may be carried out as disclosed in [0067-0071]).

(the word line has a read voltage Vread applied thereto, and the word line is considered to be selected in response to a read command; FIG. 12 or FIG. 13).


Regarding claim 19:  Nagashima (FIG. 2 and FIG. 13; [0059-0066]) teaches a method, comprising:
     determining, at a host device (CPU 10), to access a page of memory cells of a memory device (a device in FIG. 2 comprising at least Memory Cell Array 1) that is coupled with the host device (“The state machine 7 manages the entire nonvolatile memory to receive commands from the CPU 10, read, write, erase, and execute data I/O management.” is stated in [0033]);
     selecting an access operation for accessing the memory device (the CPU selects a command from among commands comprising read, write, erase etc.), wherein the access operation is associated with the memory device storing a respective logic state detected from each of the memory cells of the page in a respective sense amplifier latch of a plurality of sense amplifier latches of the memory device (“The sense amplifier 2a includes a latch 2b operative to store data to be written in a selected memory cell MC connected to the bit line BL or data read out of the selected memory cell MC” is stated in [0050]; .“The read data is saved at the latch circuit 2b in the sense amplifier 2a” is stated in [0062]; since the word line voltage goes to zero after the READ cycle as seen in FIG. 13, then the page of memory cells is considered to be deselected/closed, and the read data remains stored at the sense amplifier latches after deselecting or closing the word line or page of memory cells; [0064]), after rewriting the respective logic state to each of the respective memory cells of the page (WL2 is deselected because Vprog drops to zero volts in FIG. 13; hence, the page or row or wordline of cells is deselected AFTER having written/refreshed the data in the memory cells of the page while the data is still being stored in the latches otherwise the device would not work properly because the wrong data would be rewritten/refreshed to the memory cells if the data in the latches were to change an instant before the deselecting of the word line; since the word line voltage goes to zero as seen in FIG. 13, then the page of memory cells is considered to be deselected, and this is while the read data or refresh data to be reprogrammed is stored at the sense amplifier latches; it is understood that this data remains stored in the latches until another set of data to be written to the memory or is read from the memory is stored into the latches or the latches are cleared;  this is how the device inherently works; please read [0062-0066]); and
     transmitting, to the memory device and based at least in part on selecting the access operation, an access command associated with the access operation (it has already been stated that the CPU selects a command and sends/transmits it to the memory device, and based on this command memory cells are accessed).

(for example, the page of memory cells may be activated in a refresh operation such as in FIG. 13 or FIG. 14 before determining to read out the data to the CPU in a normal read operation).

Regarding claim 24:  Nagashima teaches the method of claim 19, further comprising:
     2determining to store the respective logic states in a second page of memory 3cells (another page in another mat for example as is taught in [0067-0071]) of the memory device;  4selecting a fourth access operation (a refresh operation, wherein data is copied from one page to another)  for accessing the memory device, wherein 5the fourth access operation is associated with opening the second page of memory cells (a page in MAT4, for example), Attorney Docket No. P498 (88231.1523)Micron Ref. No. 2019-1461.00/US 47 6writing the respective logic states to memory cells of the second page, and closing the second 7page of memory cells; and  8transmitting, to the memory device and based at least in part on selecting the 9fourth access operation, a fourth access command associated with the fourth access operation (a refresh operation, wherein data is to be copied from a first page in MAT0 to a second page in MAT4, for example)..


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima in view of Yano (US 2003/0218907 A1).

Regarding claim 20:  Nagashima teaches the sense amplifier latches maintaining the read data until the memory device receives another access command but does not 
     Yano teaches a page buffer (FIG. 6 or FIG. 9) for a nonvolatile memory comprising a volatile latch comprising a cross-coupled pair of inverters.
    It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Yano into the device and/or method of Nagashima in a manner such that the sense amplifier latch would comprise a volatile type latch using two cross-coupled inverters such that power would be maintained at the plurality of sense amplifier latches to maintain the read data until the memory device receives another access command.  The motivation to do would have been to use volatile latch as the sense amplifier latch, wherein the volatile latch would comprise cross-coupled inverters having power matinating.

Regaarding 21:  Nagashim teaches the method, further comprising :
     Determining to requeset the respective logic states from the memory device (a device in FIG. 2 comprising at least Memory Cell Array 1) that is coupled with the host device (“The state machine 7 manages the entire nonvolatile memory to receive commands from the CPU 10, read, write, erase, and execute data I/O management.” is stated in [0033]);
     selecting an access operation for accessing the memory device (the CPU selects a command from among commands comprising read, write, erase etc.), wherein the access operation is associated with the memory device storing, after closing the page of memory cells, a respective logic state detected from each of the memory cells of the (“The sense amplifier 2a includes a latch 2b operative to store data to be written in a selected memory cell MC connected to the bit line BL or data read out of the selected memory cell MC” is stated in [0050]; .“The read data is saved at the latch circuit 2b in the sense amplifier 2a” is stated in [0062]; since the word line voltage goes to zero after the READ cycle as seen in FIG. 13, then the page of memory cells is considered to be deselected/closed, and the read data remains stored at the sense amplifier latches after deselecting or closing the word line or page of memory cells; [0064]); and
     transmitting, to the memory device and based at least in part on selecting the access operation, an access command associated with the access operation (it has already been stated that the CPU selects a command and sends/transmits it to the memory device, and based on this command memory cells are accessed).

Allowable Subject Matter
Claims 4-5, 8, 13-14, 16, 18, 22, and 25 allowed.

Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive.

     Applicant acknowledges that a refresh operation is disclosed in FIG. 13, wherein a the read data is saved at the latch circuit and thereafter read data initially read out and However, Nagashima does not disclose “deselecting, after rewriting the respective logic state of each of the memory cells, each of the memory cells while the respective logic state is stored at the respective sense amplifier latch” .
     In such a refresh operation data saved in the latches is being rewritten to a page or row or word line of memory cells.  This inherently means that the latches that store the read data are driving respective bit lines (see FIG. 10) as illustrated in FIG. 13 (see BL driving pulses), wherein the word line is illustrated as being deselected (see WL2 being disabled to zero after having been driven to Vprog in FIG. 13).  This deselection is seen to be happening and is inherently happening while the respective logic state is still stored at the respective sense amplifiers otherwise the wrong data would be written to the memory cells.  Look at the BL pulse, which falls at the same time as the WL pulse in FIG. 13; hence, the latch is driving the respective bit line with its data up to the deselection, and therefore must store the latched data including for an instant such as a a nanosecond after the deselection of the word line. It is understood that the latches continue to hold and store the data that was just refreshed unless disclosed otherwise although cut off from the bit lines after the bit line pulse falls since there is no mention or disclosing by Nagashima that a new read command is performed that would reload the latches with new data BEFORE or at the time of the falling edge of the program pulse on WL2 in FIG. 13 or no mention of disclosing of the latches being cleared before or at the time of the falling edge of the program pulse or no mention or disclosing of the latches being reloaded with new data before or at the falling edge of the program pulse.  Applicant would have to point to where Nagashima discloses one of these three cases .  








                                                                                                                                                                          Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 5594698: lines 10-45 of column 6.

US 5877990: lines 43-51 of column 5
US 20030076725 A1 ([0004])

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827